I am utterly unable to agree that,
"Taking into consideration every reasonable inference in favor of the respondents, we still can see here no evidence and no inference from the evidence which would warrant any reasonable mind in drawing the conclusion that the escrow clerk had any apparent authority to bind the insurance companies to a change of use which would increase the risk; and that a change of use from that of a private dwelling to that of a place of public entertainment would very materially increase the risk is not denied."
The issues in this case were tried to a jury, which resolved the evidence in favor of respondents, including that of apparent authority and ostensible agency of Donovan. It cannot be doubted that the bank had implied authority to employ sub-agents, and that *Page 197 
Donovan was such sub-agent. Lemcke v. Funk  Co., 78 Wn. 460,139 P. 234, Ann. Cas. 1915D, 23.
The bank was both the mortgagee and, through its sub-agent, the agent of the insurance companies. Donovan, as such sub-agent, undoubtedly had the power to bind the agent, and therefore the company. He was an interested witness, and the jury, as triers of the facts, had the right to disregard his testimony. Relying upon ostensible authority, respondents dealt with him. This court is committed to the rule, well settled almost everywhere, that ostensible agency is where the principal, intentionally or for want of ordinary care, leads a third person to believe another to be his agent who has never really been employed or authorized by him.
Where a party to be charged as principal affirmatively or intentionally, or by lack of ordinary care, causes or allows third persons to act upon such apparent agency, by reason of this lack of care, the principal is estopped to deny the agent's authority. Violette v. Insurance Co. of Pennsylvania, 92 Wn. 685,159 P. 896, 161 P. 343.
The evidence in this case and the reasonable inferences to be deduced therefrom were amply sufficient to take the question of agency to the jury.
For the foregoing reasons, the judgment should be affirmed, and I dissent.
GERAGHTY, J., concurs with HOLCOMB, J. *Page 198